Citation Nr: 0948440	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  06-05 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to an increased initial evaluation for service 
connected plantar keratomas (calluses) on the right foot, 
currently 10 percent disabling. 

2.	Entitlement to an increased initial evaluation for service 
connected plantar keratomas (calluses) on the left foot, 
currently 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1975 to July 
1978. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin granting service connection for 
bilateral plantar keratomas and assigning a single 10 percent 
evaluation effective May 13, 2003.  In a November 2004 rating 
decision, the RO issued separate 10 percent evaluations for 
each foot, effective May 13, 2003.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows superficial calluses 
on the right foot that were painful on examination.  

3.	The competent medical evidence shows superficial calluses 
on the left foot that were painful on examination.  


CONCLUSIONS OF LAW

1.	The criteria for an evaluation greater than 10 percent for 
service-connected plantar keratomas on the right foot have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.118, Diagnostic Code 7819-7804 (2008).

2.	The criteria for an evaluation greater than 10 percent for 
service-connected plantar keratomas on the left foot have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.118, Diagnostic Code 7819-7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in June 2003 that 
addressed the notice elements for service connection and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  In March 2006, the Veteran was sent 
the notice provisions set forth in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The Veteran's claims were not readjudicated by the RO 
subsequent to the Dingess notice; however, he did not submit 
any additional evidence relevant to the claims adjudicated 
herein after the March 2006 letter was sent to him.  
Therefore, the failure by the RO to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  See Medrano v. Nicholson, 21 Vet. App. 165 
(2007).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The appellant 
was afforded a VA medical examination in April 2006.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Here, the Veteran asserts that an increased rating for his 
plantar keratomas is warranted.  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based as far as practical on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The factors involved in evaluating and rating disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2009).  Evaluating the 
disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2009); See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45, however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  Here, the Veteran's 
bilateral feet calluses are not rated under a diagnostic code 
for limitation of motion.  Therefore, in this case, these 
provisions are not applicable.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2009).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2009).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

In this case, the Veteran's plantar callosities are currently 
rated under Diagnostic Code 7819-7804, and are thus rated by 
analogy under the criteria for superficial scars that are 
painful on examination.  See 38 C.F.R. §§ 4.20, 4.27.  Each 
foot is assigned a separate 10 percent evaluation.  

The Board notes that, effective October 23, 2008, regulations 
regarding the evaluation of skin disease were revised.  See 
73 Fed. Reg. 185, 54708-54712 (2008).  Generally, in a claim 
for an increased rating, where the rating criteria are 
amended during the course of an appeal, the Board considers 
both the former and current schedular criteria because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, as to the 
amended regulations effective October 2008, the Board notes 
the changes are only applicable to claims received on or 
after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 
23, 2008).  The Veteran filed his claim for an increased 
rating in 2003; therefore, the amended regulations effective 
October 2008 will not be addressed in the present decision.

Under the regulations effective August 2002, Diagnostic Code 
7819 provided that benign skin neoplasms would be rated based 
on: (1) disfigurement of the head, face, or neck (Diagnostic 
Code 7800); (2) scars (Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805); or (3) impairment of function.

The RO rated the Veteran's disability under Diagnostic Code 
7804.  Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2008).

The Veteran was afforded a VA Compensation and Pension 
Examination in April 2006.  The Veteran reported that he had 
pain in his feet.  In the left foot, he had intermittent 
throbbing pain in the ball of his foot.  He experienced pain 
in his left foot approximately 3 days per week, 2-3 times per 
day, for about 45-60 minutes.  He elevated the foot, but did 
not take medication for the pain.  He reported that he saw 
podiatry monthly to trim the callous on the bottom of his 
foot.  He had a foot pad for his shoe prescribed by podiatry 
which helped relive the pressure.  Physical examination of 
the left foot revealed a firm raised darkened area lateral to 
the midline of the plantar surface of the distal foot.  This 
area was tender with pressure.  There was no warmth, 
ulceration or other evidence of inflammation.  The Veteran 
denied tenderness of the remainder of the foot or Achilles.  

On the right foot, the Veteran reported burning pain 
approximately 3-4 times per week, a couple times per day, for 
15-20 minutes.  He treated the pain with elevation, but no 
medication.  He had a sore callous on the bottom of his foot 
which was trimmed by podiatry monthly.  He had an insert for 
his shoe for the right foot.  Physical examination of the 
right foot revealed a flat smooth but darkened callous-like 
area on the plantar surface, mid foot, near the lateral edge.  
This area was less tender to pressure and without warmth, 
redness or ulceration.  He denied pain with pressure to any 
digit or other areas of the foot, including the Achilles.  

The Veteran refused to put full weight on his feet when he 
was asked to walk during the examination.  His shoes did not 
contain inserts and did not show any abnormal wear.  His gait 
was protective but steady without assistive devices with 
shoes.  He was diagnosed with bilateral keratomas of the 
feet, left worse than right.  

The Veteran is already receiving a 10 percent evaluation for 
each foot under Diagnostic Code 7804.  The highest possible 
evaluation under Diagnostic Codes 7802, 7803 and 7804 is 10 
percent.  As the Veteran is receiving the maximum rating 
under these codes, an increased evaluation is not possible 
under these codes.  

The Board will also address whether an increased evaluation 
is warranted under other potentially applicable diagnostic 
codes.  Diagnostic Code 7801 provides a rating for scars, 
other than the head, face, or neck, that are deep or that 
cause limited motion.  Note (2) provides that a deep scar is 
one associated with underlying soft tissue damage.  In this 
case, there is no indication that the calluses on the 
Veteran's feet caused limitation of motion of the feet or 
affected the underlying soft tissue of the feet.  Therefore, 
an increased evaluation is not warranted under this code.  
See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Additionally, Diagnostic Code 7805 provides that other scars 
are to be rated on limitation of function of affected part.  
See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  The 
provisions of Diagnostic Code 5284 apply to functional loss 
of the foot due to injury.  Under Diagnostic Code 5284, 
moderate foot injury warrants a 10 percent evaluation, 
moderately severe foot injury warrants a 20 percent 
evaluation, severe foot injury warrants a 30 percent 
evaluation, and actual loss of use of the foot warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2009).  The words "moderate" and "severe" as used in the 
diagnostic code are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (2009).

Based on the foregoing medical evidence, the Board finds that 
an increased evaluation is not warranted.  The Board 
acknowledges the Veteran's complaints of pain and tenderness; 
however, it was not so severe to warrant an increased 
evaluation.  The VA examination does not show a severe 
disability.  Specifically, there was intermittent, not 
constant, pain.  The Veteran was also able to ambulate 
without assistive devices.  The Veteran did not have 
additional deformity of the feet and there was no evidence of 
limitation of motion.  The Veteran also did not need 
medication for the pain, which was relieved by elevation.  
The Board finds that the objective medical evidence does not 
show moderately severe or severe physical limitation.  As 
such, the Board finds that the Veteran's bilaterally foot 
disability is moderately disabling. Therefore, an increase 
evaluation is not warranted under Diagnostic Code 5284.  

Lastly, the evidence of record shows that the symptoms of the 
bilateral feet calluses were constant during the pendency of 
this appeal and a staged rating is not applicable.  The Board 
considered the most severe manifestations of the disability, 
and a staged rating would not provide any benefit to the 
Veteran.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluations for each foot.  The evidence does not 
reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The VA examiner noted that the Veteran was employed as a job 
coordinator which allowed him to sit.  Hence, referral for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2009) is not warranted. 


ORDER

An increased initial evaluation for service connected plantar 
keratomas (calluses) on the right foot, currently 10 percent 
disabling is denied.  

An increased initial evaluation for service connected plantar 
keratomas (calluses) on the left foot, currently 10 percent 
disabling is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


